United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-2683
                      ___________________________

                               Gabriel Gonzalez

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

 Gene Beasley, Warden, Forrest City Low; Carlos Rivera, Warden, Forrest City
 Low; Susan Gaither-Miller, Associate Warden's Secretary, Forrest City Low;
       Michael Kruger, Assistant Health Services Administrator; Does

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
                 for the Eastern District of Arkansas - Helena
                                 ____________

                           Submitted: March 3, 2020
                            Filed: March 6, 2020
                                [Unpublished]
                               ____________

Before LOKEN, BEAM, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.
      Federal inmate Gabriel Gonzalez appeals the district court’s1 adverse grant of
summary judgment in his pro se civil rights action. Having carefully reviewed the
record and the arguments on appeal, we conclude that summary judgment was
properly granted for the reasons stated by the district court. See Johnson v. Blaukat,
453 F.3d 1108, 1112 (8th Cir. 2006) (standard of review). Accordingly, we affirm.
See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-